UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07820 AMERICAN CENTURY CAPITAL PORTFOLIOS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 10-31 Date of reporting period: 1-31-2014 ITEM 1. SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Global Real Estate Fund January 31, 2014 Global Real Estate - Schedule of Investments JANUARY 31, 2014 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.5% AUSTRALIA — 5.9% Charter Hall Group Lend Lease Group Mirvac Group REA Group Ltd. Stockland Westfield Group BRAZIL — 0.2% BR Malls Participacoes SA CANADA — 3.2% Allied Properties Real Estate Investment Trust Brookfield Asset Management, Inc. Class A CHINA — 2.7% China Overseas Land & Investment Ltd. China Resources Land Ltd. Country Garden Holdings Co. Shimao Property Holdings Ltd. FRANCE — 3.1% Klepierre Unibail-Rodamco SE GERMANY — 1.3% GAGFAH SA(1) HONG KONG — 6.7% Galaxy Entertainment Group Ltd.(1) Hongkong Land Holdings Ltd. Link Real Estate Investment Trust (The) Sands China Ltd. Sun Hung Kai Properties Ltd. Swire Properties Ltd. JAPAN — 12.7% Daiwa House REIT Investment Corp. 46 GLP J-REIT Hulic Co. Ltd. Hulic Reit, Inc.(1) Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Nippon Prologis REIT, Inc. 88 Orix JREIT, Inc. Sumitomo Realty & Development Co. Ltd. MEXICO — 1.0% Corp. Inmobiliaria Vesta SAB de CV Fibra Uno Administracion SA de CV NETHERLANDS — 0.5% Corio NV PHILIPPINES — 0.8% Ayala Land, Inc. SINGAPORE — 3.0% CapitaCommercial Trust CapitaMalls Asia Ltd. Global Logistic Properties Ltd. SOUTH AFRICA — 0.2% Growthpoint Properties Ltd. SPAIN — 1.0% Melia Hotels International SA Realia Business SA(1) UNITED KINGDOM — 10.0% Big Yellow Group plc Countrywide plc Derwent London plc Great Portland Estates plc Land Securities Group plc Londonmetric Property plc Quintain Estates & Development plc(1) Segro plc Taylor Wimpey plc Workspace Group plc UNITED STATES — 46.2% Alexandria Real Estate Equities, Inc. Apartment Investment & Management Co., Class A Cousins Properties, Inc. DCT Industrial Trust, Inc. DDR Corp. Equity One, Inc. Essex Property Trust, Inc. First Industrial Realty Trust, Inc. Forest City Enterprises, Inc. Class A(1) General Growth Properties, Inc. Hudson Pacific Properties, Inc. Kilroy Realty Corp. Parkway Properties, Inc. Post Properties, Inc. Prologis, Inc. RLJ Lodging Trust Simon Property Group, Inc. SL Green Realty Corp. Ventas, Inc. Vornado Realty Trust Wyndham Worldwide Corp. TOTAL COMMON STOCKS (Cost $64,676,268) TEMPORARY CASH INVESTMENTS — 1.3% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.75%, 2/28/18, valued at $145,999), in a joint trading account at 0.01%, dated 1/31/14, due 2/3/14 (Delivery value $142,981) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 4.25% - 4.50%, 8/15/39 - 11/15/40, valued at $351,599), in a joint trading account at 0.00%, dated 1/31/14, due 2/3/14 (Delivery value $343,155) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.00%, 7/31/14, valued at $128,370), in a joint trading account at 0.005%, dated 1/31/14, due 2/3/14 (Delivery value $125,824) SSgA U.S. Government Money Market Fund TOTAL TEMPORARY CASH INVESTMENTS (Cost $888,553) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $65,564,821) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Sub-Industry Allocation (as a % of net assets) Retail REITs % Office REITs % Diversified Real Estate Activities % Diversified REITs % Industrial REITs % Real Estate Operating Companies % Specialized REITs % Residential REITs % Real Estate Development % Hotels, Resorts and Cruise Lines % Casinos and Gaming % Advertising % Homebuilding % Cash and Equivalents* % * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments (1 ) Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share at the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. The Board of Directors has adopted valuation policies and procedures to guide the investment advisor in the fund’s investment valuation process and to provide methodologies for the oversight of the fund’s pricing function. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are generally valued at the closing price of such securities on the exchange where primarily traded or at the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices may be used. Securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. Equity securities initially expressed in local currencies are translated into U.S. dollars at the mean of the appropriate currency exchange rate at the close of the NYSE as provided by an independent pricing service. Fixed income securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors: trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, trade data or market information on comparable securities, and other relevant security specific information. Open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost, which approximates fair value. If the fund determines that the market price for an investment is not readily available or the valuation methods mentioned above do not reflect an investment’s fair value, such investment is valued as determined in good faith by the Board of Directors or its delegate, in accordance with policies and procedures adopted by the Board of Directors. In its determination of fair value, the fund may review several factors including, but not limited to, market information regarding the specific investment or comparable investments and correlation with other investment types, futures indices or general market indicators. Circumstances that may cause the fund to use these procedures to value an investment include, but are not limited to: an investment has been declared in default or is distressed; trading in a security has been suspended during the trading day or a security is not actively trading on its principal exchange; prices received from a regular pricing source are deemed unreliable; or there is a foreign market holiday and no trading occurred. The fund monitors for significant events occurring after the close of an investment’s primary exchange but before the fund’s net asset value per share is determined. Significant events may include, but are not limited to: corporate announcements and transactions; governmental action and political unrest that could impact a specific investment or an investment sector; or armed conflicts, natural disasters and similar events that could affect investments in a specific country or region. The fund also monitors for significant fluctuations in domestic and foreign markets, as evidenced by the U.S. market or such other indicators that the Board of Directors, or its delegate, deems appropriate. If significant fluctuations in foreign markets are identified, the fund may apply a model-derived factor to the closing price of equity securities traded on foreign securities exchanges. The factor is based on observable market data as provided by an independent pricing service. 2. Fair Value Measurements The fund’s investments valuation process is based on several considerations and may use multiple inputs to determine the fair value of the investments held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels. • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical investments. • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for comparable investments, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.). These inputs also consist of quoted prices for identical investments initially expressed in local currencies that are adjusted through translation into U.S. dollars. • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Assets Investment Securities Common Stocks — Temporary Cash Investments — — 3. Federal Tax Information As of January 31, 2014, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Real Estate Fund January 31, 2014 Real Estate - Schedule of Investments JANUARY 31, 2014 (UNAUDITED) Shares/
